 


114 HR 1808 IH: Tax Cuts for America Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1808 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2015 
Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend certain expiring provisions for 1 year. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Tax Cuts for America Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Economic development and job creation 
Sec. 101. Extension of new markets tax credit. 
Sec. 102. Extension of work opportunity tax credit. 
Sec. 103. Extension and modification of research credit. 
Title II—Education 
Sec. 201. Extension of deduction for certain expenses of elementary and secondary school teachers. 
Title III—Members of the Armed Forces 
Sec. 301. Extension of employer wage credit for employees who are active duty members of the uniformed services. 
Title IV—Energy 
Sec. 401. Extension of credit for construction of new energy efficient homes. 
Title V—States 
Sec. 101. Extension of State and local sales tax deduction.  
IEconomic development and job creation 
101.Extension of new markets tax credit 
(a)In generalSection 45D(f)(1)(G) of the Internal Revenue Code of 1986 is amended by striking and 2014 and inserting 2014, and 2015. (b)Carryover of unused limitationSection 45D(f)(3) of such Code is amended by striking 2019 and inserting 2020. 
(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2014. 102.Extension of work opportunity tax credit (a)In generalSection 51(c)(4)(B) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015.. 
(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2014. 103.Extension and modification of research credit (a)In generalSection 41(h)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015. 
(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after December 31, 2014. IIEducation 201.Extension of deduction for certain expenses of elementary and secondary school teachers (a)In generalSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking or 2014 and inserting 2014, or 2015. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. IIIMembers of the Armed Forces 301.Extension of employer wage credit for employees who are active duty members of the uniformed services (a)In generalSection 45P(f) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015. 
(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2014. IVEnergy 401.Extension of credit for construction of new energy efficient homes (a)In generalSection 45P(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015. 
(b)Effective dateThe amendment made by this section shall apply to acquisitions after December 31, 2014. VStates 101.Extension of State and local sales tax deduction (a)In generalSection 164(b)(5)(I) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2016. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.  